Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of group A invention (Figures 1-14) in response/amendment submitted on01/05/22 is acknowledged.  The traversal is on the ground(s) that application is a national phase application, and is not filed under 35 U.S.C 111(a). As such, 35 U.S.C. 121 is not available to the Examiner in this case; that search and the examination of the entire application can be made without serious burden since the International Search Report has already done the search.  Such are augments are not found persuasive as noted by the examiner’s restriction requirement there are distinct inventions and regardless of national stage to be available to the examiner or not such there are patentably distinct inventions as only one patent is examined whether under final or subsequent stages in which the applicant is allowed to add more claims and each invention with related claim would certainly would need significant time for examination and that USPTO examines independent than relay of solely on International Search Report, though some relevant references may be used in the rejection or may be used at all.   However, the examiner may adjoin the withdrawn claims at the time of allowance. 

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  At least one labeled “2” appears to show different features of the invention in at least figures 1-5.  For instance the label “2” is depicted as “fiber plug” in the abstract which in the drawing 1 is both optical fiber sleeve and the cover in fig. 2, and a positioning member 21 in fig. 5.  “Latching grove” has redundant labels “4” and “11” that must be corrected.  
The applicant should to make sure only one label per feature is presented per feature and such corresponding features with correct labels and also be corrected in the specification if needed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 1 is indefinite for respectively reciting:
‘wherein the fixing cap and the mounting seatfirst engagement slots, and the first engagement slots correspondingly accommodate and limit the first flanges of the optical fiber patch plugs’, as there is no disclosure on ‘first engagement slots’ and “patch plugs”  in the specification and the limitation   ‘..limit the first flanges of the optical fiber’ is incomplete limitation as what is meant by limit? Limit what? Or from what?  The claimed invention must be concise and be fully be supported in the specification.  Also there are two accommodating cavities not at least “one accommodating cavities” that are disposed in parallel thus such limitations making the scope of the claims indefinite.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but maybe allowable if the base claim no longer is rejected under USC 112b through 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4476901 B2 “901’”, and further i9n view of “Shinichi” et al., KR 940000836 B1)  
Regarding claims 1,901’ teaches: 
An optical fiber adapter, adapted to accommodate at least one optical fiber connector plugged therein (see figures 1-14 and beast mode fibers 65, 76 within ferrule and within the adaptor housing), characterized by comprising: 
a base (see at least fig1 and 5, also other figures with the “base” as the bottom portion of the connector housing), having, at a front portion thereof, at least one accommodating cavities that is disposed and circumferentially enclosed and extend therethrough in the front-and-rear direction (shown in at least figure 1-5) , and having a “mounting seat” at a rear portion thereof (shown in at least figure 1-5); at least two optical fiber patch plugs provided on the mounting seat (see fig. 1, with the plug from the right with an optical fiber 76 and an optical fiber in ferrule 61 at the left plug), one  optical fiber patch plug comprising a position fixing member (31), a ferrule 61 fixed on the position fixing member and extending forward therefrom (shown in at least figure 1-5), an optical fiber exposed at a front end of the ferrule (shown in at least figure 1-5), a sleeve fittingly sleeved at an outer periphery of the ferrule (shown in at least figure 1-5, i.e., item 21 ), and a position fixing cylinder further sleeved at an outer periphery of the sleeve (shown in at least figure 1-5. i.e., item 21 or 9), a front end of the position fixing cylinder extending forward into the accommodating cavity (shown in at least figure 1-5. 12 and see at least 
[see disclosure translation provided herein]  As shown in FIG. 5, the outer diameter of the flange portion 8 c of the flange component 8 a fixed to the ferrule 8 with a built-in grating is larger than the inner diameter of the opening end on the plug portion 1 </ b> B side of the ferrule holding portion 21. The flange portion 8c is accommodated in a space 36 secured between the open end of the ferrule holding portion 21 on the plug portion 1B side and a stopper wall 35 protruding from the sleeve portion 31 of the plug frame body 3. The As shown in FIGS. 12A and 12B, the flange component 8a is formed in the space 36 from the inner surface of the sleeve portion 31 of the plug frame body 3 in the key grooves 8d formed at a plurality of locations in the outer peripheral direction of the flange portion 8c. The key 37 that is projected to the center of the ferrule 8 is housed and prevented from rotating, and functions as a rotation stopper around the axis of the ferrule 8])  

	However, 901’ does not teach that the above one connector is two connectors and that the base supporting at least one[two] accommodating cavities that are disposed in parallel, and the second connector similar to the first connector plug having positioning fixing member having also a flange. Shinichi teaches at least two connectors are disposed within adaptor housing in parallel (see at least fig. 3a-g) and that Shinichi also 
  
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
11. (Previously Presented) The optical fiber adapter according to claim 1, wherein a locking protrusion protruding outward is provided on both sides of the base, and a locking hole is provided on each of the locking protrusions passing therethrough in an up-down direction (shown in at least figure 1-5 and see the relevant disclosure).

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883